SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-K [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2009 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission File number 1-12312 CMSF CORP. (Name of Registrant as specified in its charter) California95-3880130 (State of incorporation) (I.R.S. Employer Identification No.) 980 Enchanted Way, Simi Valley, California 93065 (Address of principal executive offices) Issuer’s telephone number:(805) 370-3100 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(B) of the Exchange Act: Common Stock no par value. Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities ActYes NoX Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or 15(d) of the latest Exchange Act.[ ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES XNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer  Non-accelerated filer Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 126-2 of the Exchange Act.)Yes XNO The aggregate market value of the voting stock held by non-affiliates of the registrant as of April 30, 2009 was approximately $54,000 Number of shares outstanding of each of the registrant’s classes of common stock as of November 1, 2009: 174,768,543 shares of common stock, no par value. The following documents are incorporated by reference into this report: None. FORWARD-LOOKING STATEMENTS In this annual report we make a number of statements, referred to as “forward-looking statements,” which are intended to convey our expectations or predictions regarding the occurrence of possible future events or the existence of trends and factors that may impact our future plans and operating results.These forward-looking statements are derived, in part, from various assumptions and analyses we have made in the context of our current business plan and information currently available to us in light of our experience and perceptions of historical trends, current conditions and expected future developments and other factors we believe to be appropriate in the circumstances.You can generally identify forward-looking statements through words and phrases such as “seek”, “anticipate”, “believe”, “estimate”, “intend”, “plan”, “budget”, “project”, “may be”, “may likely result”, and similar expressions.When reading any forward looking statement you should remain mindful that all forward-looking statements are inherently uncertain as they are based on current expectations and assumptions concerning future events or future performance of our company, and that actual results or developments may vary substantially from those expected in or implied by that statement for a number of reasons or factors, including those expressed in the section entitled “Management’s Discussion and Analysis and Plan of Operation.” Each forward-looking statement should be read in context with, and with an understanding of, the various other disclosures concerning our company and our business made elsewhere in this annual report as well as other public reports filed with the United States Securities and Exchange Commission.You should not place undue reliance on any forward-looking statement as a prediction of actual results or developments.We are not obligated to update or revise any forward-looking statement contained in this annual report to reflect new events or circumstances unless and to the extent required by applicable law. PART I Item 1.BUSINESS Prior to April 1, 2009, the Company had been engaged in the development, marketing and sale of data storage management software.Pursuant to a Stock Purchase Agreement dated as of January 26, 2009 (the “Purchase Agreement”) among the Company, CC Merger Corp. (the “Subsidiary”), a wholly owned subsidiary of the Company, and Stephen Crosson and Neil Murvin (collectively, the “Purchasers”), who are related parties, on March 31, 2009, (a) the Company transferred to the Subsidiary substantially all of its assets (the “Purchased Assets”), (b) the Purchasers purchased all of the outstanding shares of the Subsidiary, (c) the Subsidiary assumed all of the Company’s liabilities except any liability relating to indebtedness of the Company owed to funds advised by RENN Capital Group, Inc. (the “RENN Indebtedness”), and (d) the terms of all of the RENN Indebtedness which is not convertible into shares of the Company’s Common Stock were amended to make such indebtedness so convertible at $0.01 per share.The purchase price for the Purchased Assets was $1.00 in cash and 5% of the proceeds, if any, from the sale of all or substantially all of the voting stock of the Subsidiary Company; the sale of all or substantially all of the assets of the Subsidiary for; a merger, share exchange or similar transaction with an unrelated entity pursuant to which the acquiring entity on the equity holders thereof hold more than a majority of the outstanding voting shares of the merged or surviving company; or an initial public offering of the Subsidiary.The purchased assets included the name “CaminoSoft,” the data storage management software and personal property. Effective October 9, 2009, all outstanding RENN Indebtedness (including accrued interest) was converted into an aggregate of 113,883,770 shares of unregistered common stock. Effective April 21, 2009, in connection with the closing, the Company changed its name from CaminoSoft Corp. to CMSF Corp. and the number of authorized shares of common stock of the Company was increased to 500,000,000.As a result of the foregoing, the Company is now a “shell company” with a plan to seek a reverse merger with an operating company. Going Concern The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.This basis of accounting contemplates the recovery of the Company’s assets and the satisfaction of its liabilities.The consolidated financial statements reflect the discontinued operating assets and liabilities and the discontinued operations for the periods covered in this report.Through September 30, 2009, the Company has incurred accumulated losses of $22,326,180. The Company’s ability to continue as a going concern is dependent upon its ability to develop additional sources of capital.The Company’s consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. The Company does not have sufficient resources to fund its operations for the next twelve months.The Company has no operations and is a public shell.The Company intends to pursue a reverse merger candidate with operations and growth to provide a new business as a public entity.However, the Company has not entered into any merger agreements and there can be no assurance that such an agreement can be entered into or on terms that would be favorable to the Company and its shareholders. Item 2.PROPERTIES As of the date of this filing the Company leases no offices with space, its mailing address is being provided by the former operational management. Item
